IN THE UNITED S'I`ATES BANKRUPTCY COURT
FOR THE DISTRICT OF KANSAS

ln Re: )
)

WEBER, ROBERT MARION ) Case No. 18-41626
WEBER, CAROL JEAN )
)
Debtors. )

 

TRUSTEE'S MOTION TO EMPLOY ATTORNEY
COMES NOW the duly qualified and acting Trustee, Robert L. Baer, and moves the Court for
an Order appointing and employing Robert L. Baer as attomey l`or the Trustee in the above-captioned
matter. ln support oi`this request, the Trustee alleges and states as follows:
l. That applicant is the duly qualilied and acting Trustee in this case.
2. That to perform his duties as 'l`rustec, applicant requires the services of` Robert L. Baer
l`or the following purposes:

A. To advise and consult with applicant concerning questions arising in the
conduct ol` the administration of the estate and conceming applicant's rights and remedies with
regard to the estate's assets and the claims ol` secured, preferred and unsecured creditors and
other parties in interest;

B. To appear l`or, prosecute. defend and represent applicant's interest in suits
arising in or related to this case;

C. To investigate and prosecute preference and other actions arising under the
Trustee's avoiding powers;

D. ` To assist in the preparation ol` such pleadings, motions, notices and orders as
are required for the orderly administration oi` this estate; and

E. To prepare tax returns as are required and to advise and consult with the

applicant concerning tax matters.

Case 18-41626 Doc# 18 Filed 02/14/19 Page 1 of 5

3. For the foregoing and all other necessary and proper purposes, applicant desires to
retain generally Robert L. Baer as counsel for the Trustee.

4. Because Robert L. Baer has extensive experience in bankruptcy reorganization and
debtor/creditor matters, applicant feels that Robert L. Baer is well qualified to render the foregoing
services
5. That based upon the declaration attached hereto, applicant believes that Robert L. Baer
does not hold or represent any interest adverse to that of applicant or the estate and that Robert L.
Baer is a disinterested person within the meaning of l l U.S.C. §101(14). Applicant is informed that

the normal hourly billing rates of Robert L. Baer at the time of this application is as follows:

Robert L. Baer $225 per hour;
Paralegals $65 per hour.

lt is contemplated that Robert L. Baer will seek compensation based upon nomtal and usual hourly
billing rates. lt is further contemplated that Robert L. Baer will seek interim compensation of the case
as permitted by ll U.S.C. § 331.

6. The address of Robert L. Baer is l 12 SW 6th Ave Suite 408. Topeka. Kansas 66603
and his EIN is 81-2647|31.

7. To the best of applicant's knowledge, all the connections of Robert L Baer with the
Debtor, creditors, any other party in interest, their respective attorneys and accountants, the United
States Trustee, or any person employed in the office of the United States Trustee are only as set forth
in the accompanying Af`fidavit.

WHEREFORE, applicant prays that he be authorized to employ Robert L. Baer to render
services in the areas described above with compensation to be paid as an administrative expense in

such amounts as this C ourt may hereinafter determine and allo\\’.

Case 18-41626 Doc# 18 Filed 02/14/19 Page 2 of 5

Respectfully submitted:

s/ Robert L. Baer

Robert L. Baer #93 87

l 12 SW 6th Ave Suite 408
Topeka, Kansas 66603

(785) 730-8542

Email: rbaertrustee@outlook.com
Cltapter 7 Trustee

CERTIFICATE OF SERVICE

l hereby certify that on February l4, 2019, I caused a true and correct copy of the above and
foregoing Trustee's Motion to Employ Attomey and a proposed Order thereon to be electronically sent
or placed in the United States mail, first class, postage prepaid and properly addressed to those persons
listed below.

NONE

s/ Robert L. Baer
Robert L. Baer #9387

 

Case 18-41626 Doc# 18 Filed 02/14/19 Page 3 of 5

AFFll)AVIT OF PROPOSED ATTORNEYS

S'l`ATE OF KANSAS )
) SS:
COUNTY OF SHAWNEE )

l, Robert L. Baer, hereby make solemn oath that:

l. l am an attorney at law duly admitted to practice in the State of Kansas and in this
Court.

2. l maintain an office for the practice of law at 112 SW 61h Ave Suite 408, Topeka,
Kansas 66603.

3. Robert L. Baer has extensive experience in bankruptcy reorganization and

debtor/creditor law. He is well qualified to represent the Trustee generally hcrein, and is willing to
accept employment on the basis set forth in the annexed application.

4. Robett L. Baer does not hold any interest adverse to the above-entitled estate and is a
disinterested person as defined in ll U.S.C. §101(14) and it is understood that there is continuing duty
to disclose any such adverse interest.

5. Excepting only that Robert L. Baer is a Chaptcr 7 panel trustee. to the best of Affiant's
knowledge, he has no connection with the Debtor, creditors, any other party in interest, their
respective attomeys and accountants. the United States Trustee. or any other person employed in the
office of the United States 'l`rustee, or which results in a conflict of interest under the rules applicable
to attorneys in the State of Kansas or which in the opinion of` Affiant is material to the determination

ofdisinterestedness or conflict.

Case 18-41626 Doc# 18 Filed 02/14/19 Page 4 of 5

l declare under penalty of perjury that the foregoing is true and correct.

s/ Robert L. Baer /%V

Robert L. Baer #§38'7

      
 

Subscribed and sworn to before me on this 151 'H' day of l:e,lo fctar`>[, 2019.

. ooNitAFnzPATthK g ~ .
- pavementva ‘ ., A/f

..... " JuNzo 2021) ~

amf - Notary Publtc »

My commission expires: Z»,.Q O -.Qb

 
    

Case 18-41626 Doc# 18 Filed 02/14/19 Page 5 of 5

